                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                        :
STEVEN SMOTHERS, et al.
                                        :

        v.                              :   Civil Action No. DKC 18-3451

                                        :
STATE OF MARYLAND
                                        :

                             MEMORANDUM OPINION

        Defendant State of Maryland (“Defendant”) filed a motion to

dismiss for lack of subject matter jurisdiction on December 31,

2018 (ECF No. 4) and Plaintiffs opposed the motion on January 28,

2019 (ECF No. 8).       The issues are fully briefed and the court now

rules, no hearing being deemed necessary.               Local Rule 105.6.       For

the reasons that follow, Defendant’s motion will be granted.

I.      Background

        Plaintiff Steven Smothers (“Plaintiff Smothers”) and the

Aboriginal    Republic     of   North   America      (“ARNA”)      (collectively,

“Plaintiffs”) filed a complaint against Defendant on November 8,

2018.    (ECF No. 1).     The complaint is confusing and fails clearly

to explain the events precipitating Plaintiffs’ claim, the laws

they    believe   Defendant     violated,       or   the       relief   they   seek.

Plaintiffs’    claims     appear   to   arise    from      a    dispute   regarding

Plaintiff Smothers’ exemption from withholding tax in the State of

Maryland.     (ECF No. 1-1).        Plaintiff Smothers states that he
“turned over fiducial duties of certain property to the Aboriginal

Republic of North America [(“ARNA”)] near the end of 2016[.]” (ECF

No. 1, at 2).    Plaintiff Smothers executed a Maryland Withholding

Exemption Certificate on January 18, 2017, claiming to be exempt

from withholding tax.      (ECF No. 1-1).     Belinda Clark, an employee

in the Comptroller of Maryland’s Compliance Programs Section, sent

Plaintiff Smothers a letter on April 11, 2017, stating that

Plaintiff Smothers was not exempt and providing him ten days to

“provide documentation to support [his] request to be exempt.”

(Id.).    The letter also indicated that, if Plaintiff Smothers

failed to respond, his employer would receive a letter directing

it “to begin withholding tax[.]”         (Id.).     Plaintiffs do not state

whether Plaintiff Smothers responded to the letter, but it appears

that   the   State   of   Maryland   directed     his   employer   to    begin

withholding tax.     (ECF No. 8-4).       Despite continued protest, the

Compliance Programs Section once again notified Plaintiff Smothers

on November 14, 2017 and November 9, 2018 that his Aboriginal

Republic of North America citizenship does not make him generally

exempt from Maryland tax withholding.         (Id.; ECF No. 8-2).

       Plaintiffs’   complaint   states    that     “Maryland   [is]    taking

aboriginal property at will without explicit authorization of the

tribe”    and   seeks     “[e]conomic     injury,     pain   and   suffering
                                     2
remed[ies], [and c]ivil remedies for 42 U[.]S[.]C[.] §[§] 1981,

1983, 1985[,] and 28 U[.]S[.]C[.] § 1343[.]”      (ECF No. 1, at 4).

II.    Standard of Review

       Motions to dismiss for lack of subject matter jurisdiction

are governed by Fed.R.Civ.P. 12(b)(1).    Generally, “questions of

subject matter jurisdiction must be decided first, because they

concern the court’s very power to hear the case.”     Owens-Illinois,

Inc. v. Meade, 186 F.3d 435, 442 n.4 (4th Cir. 1999).      The party

bringing suit in federal court bears the burden of proving that

subject matter jurisdiction properly exists.       See Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).    In deciding a Rule

12(b)(1) motion, the court “may consider evidence outside the

pleadings” to help determine whether it has jurisdiction over the

case before it.    Richmond, Fredericksburg & Potomac R.R. Co. v.

U.S., 945 F.2d 765, 768 (4th Cir. 1991); see also Evans, 166 F.3d

at 647.    Such a motion should only be granted “if the material

jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.”     Richmond, 945 F.2d at

768.

       Generally, pro se pleadings are liberally construed and held

to a less stringent standard than pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.
                                  3
Gamble, 429 U.S. 97, 106 (1976)); Haines v. Kerner, 404 U.S. 519,

520 (1972).     Liberal construction means that the court will read

the pleadings to state a valid claim to the extent that it is

possible to do so from the facts available; it does not mean that

the court should rewrite the complaint to include claims never

presented.    Barnett v. Hargett, 174 F.3d 1128, 1132 (10th Cir.

1999). That is, even when pro se litigants are involved, the court

cannot ignore a clear failure to allege facts that support a viable

claim.   Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir.

1990).

III. Analysis

     Defendant argues that Plaintiffs’ claim should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(1) because “[t]he

Eleventh Amendment . . . bars this suit against the state.”    (ECF

No. 4-1, at 3). Defendant asserts that, because Plaintiff Smothers

“appears to be a citizen of Maryland and [ARNA] appears to be a

citizen of the District of Columbia[,] . . . their suit against

the State of Maryland is barred[.]”1        (ECF No. 4-1, at 4).

Plaintiffs’ opposition does not address Defendant’s subject matter

jurisdiction argument.


     1Plaintiff since has notified the court of a change of address
to Florida. (ECF No. 9).
                                4
     The Eleventh Amendment provides that “[t]he Judicial power of

the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of

any Foreign State.” As noted by the United States Court of Appeals

for the Fourth Circuit in Lee-Thomas v. Prince George’s County

Public Schools, 666 F.3d 244, 248-49 (4th Cir. 2012):

          The Supreme Court “has drawn on principles of
          sovereign    immunity    to    construe    the
          Amendment to establish that an unconsenting
          State is immune from suits brought in federal
          courts by her own citizens as well as by
          citizens of another State.” Feeney, 495 U.S.
          at 304 (internal quotation marks omitted).
          The States’ immunity also extends to “state
          agents and state instrumentalities.” Regents
          of the Univ. of Cal. v. Doe, 519 U.S. 425, 429
          (1997). “The Eleventh Amendment bar to suit
          is not absolute,” however. Feeney, 495 U.S.
          at 304. There are three exceptions to that
          constitutional bar.

          First, “Congress may abrogate the States’
          Eleventh Amendment immunity when it both
          unequivocally intends to do so and acts
          pursuant to a valid grant of constitutional
          authority.” Bd. of Trs. of Univ. of Ala. v.
          Garrett, 531 U.S. 356, 363 (2001) (internal
          quotation marks and alterations omitted). . .
          . Second, “the Eleventh Amendment permits
          suits for prospective injunctive relief
          against state officials acting in violation of
          federal   law.”    Frew   ex  rel.   Frew   v.
          Hawkins, 540 U.S. 431, 437 (2004). . . .
          Third, “[a] State remains free to waive its
          Eleventh Amendment immunity from suit in a
                                5
           federal court.” Lapides v. Bd. of Regents of
           Univ. Sys. of Ga., 535 U.S. 613, 618 (2002).

     None of the three exceptions are applicable here.                 First,

Congress did not abrogate States’ Eleventh Amendment immunity for

claims    arising    under     42   U.S.C.   §§   1981,   1983,   or   1985.2

Middlebrooks v. Univ. of Md. at Coll. Park, 980 F.Supp. 824, 828

(D.Md. 1997) (“Plaintiff’s [§ 1981 claims] against the University,

for both equitable and monetary relief, are barred by the Eleventh

Amendment.”); Will v. Mich. Dep’t of State Police, 491 U.S. 58,

65–66 (1989) (finding that a state is not a person within the

meaning    of §     1983 and    that   the   Eleventh     Amendment    bars §

1983 suits unless the state has waived its immunity); Clark v. Md.

Dep’t of Pub. Safety & Corr. Servs., 247 F.Supp.2d 773, 776 n.2

(D.Md. 2003) (“The Eleventh Amendment bars plaintiff’s claim under

42 U.S.C. § 1985[] because Congress has not expressly abrogated

state immunity in § 1985 actions.”) (citing Unemployment Fincher

v. State of Fla. Dep’t of Labor & Employment Sec. Unemployment

Appeals Comm’n, 798 F.2d 1371 (11th Cir. 1986)). Second, Plaintiffs

are not seeking any prospective injunctive relief; instead, they


     2 Although Plaintiffs list 28 U.S.C. § 1343 under their prayer
for relief, the statute merely provides district courts
jurisdiction to hear claims of constitutional violations arising
under 28 U.S.C. § 1983.

                                       6
appear to seek only monetary damages. Third, the State of Maryland

has not waived its Eleventh Amendment immunity in this case.             To

the extent that ARNA purports to be a foreign state, the Eleventh

Amendment   nonetheless   provides       Defendant   immunity   from   their

claims.   Breard v. Greene, 523 U.S. 371, 377 (1998) (“[S]tates, in

the absence of consent, are immune from suits brought against them

. . . by a foreign State.”) (quoting Principality of Monaco v.

Miss., 292 U.S. 313, 329–330 (1934)).

     Accordingly, the State of Maryland is immune from suit and

Defendant’s motion to dismiss will be granted.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     7
